COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  MARK ALAN BLAIR,                               §             No. 08-19-00304-CV

                       Appellant,                §                Appeal from the

  v.                                             §              112th District Court

  RITA GAIL BLAIR,                               §           of Reagan County, Texas

                        Appellee.                §                  (TC# 1870)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 21, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Rebecca Davis, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before February 21, 2021.

       IT IS SO ORDERED this 20th day of January, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.